       Case 3:15-cr-00083-SDD-EWD         Document 2007       02/05/21 Page 1 of 8




                        UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA




UNITED STATES OF AMERICA                                       CRIMINAL ACTION

VERSUS                                                         15-83-SDD-EWD

KELLY D. WILLIAMS



                                        RULING

        This matter is before the Court on a Motion for Compassionate Release1 filed by

Defendant, Kelly D. Williams (“Williams”). The Government has filed an opposition2 to

this motion. For the following reasons, Williams’ motion is denied.

I.      BACKGROUND

        On August 20, 2015, Williams was indicted in 33 counts of an 88 count superseding

Indictment.3 On January 5, 2016, Williams entered into a plea agreement on Count 1,

conspiracy to distribute and to possess with the intent to distribute five kilograms or more

of cocaine, in violation of 21 U.S.C. § 846; Count 5, distribution of 28 grams or more of

crack cocaine, in violation of 21 U.S.C. § 841(a)(1); Count 10, distribution of oxycodone,

in violation of 21 U.S.C. § 841 (a)(1); Count 11, conspiracy to acquire controlled

substances by fraud, in violation of 21 U.S.C. § 846 & 18 U.S.C. § 2; and Counts 24, 29,

32, 44, 56, and 75, unlawful use of a communications facility, in violation of 21 U.S.C. §




1
  R. Doc. 1967.
2
  R. Doc. 1980.
3
  R. Doc. 336.

                                                                                          1
       Case 3:15-cr-00083-SDD-EWD              Document 2007   02/05/21 Page 2 of 8




843(b).4 On June 27, 2019, Williams appeared for sentencing.5 For oral reasons

assigned, the Court sentenced Williams to a total of 262 months.6 Williams is currently

incarcerated at FCI Butner Medium with a projected release date of February 2, 2034.7

       Williams filed an administrative request with the warden of FCI Butner Medium

on August 13, 2020 seeking compassionate release due to his type 2 diabetes.8

Williams now moves for a reduction in sentence to time served pursuant to 18 U.S.C. §

3582(c)(1)(A)(i).9     Williams contends that COVID-19 could possibly convert his

incarceration into a “death sentence” due to his diabetes, obesity, high blood pressure

and neuropathy.”10 Williams claims that, if released, he will reside next door to his mother

in Baton Rouge and obtain employment with a former employer as a dump truck driver.11

       The Government opposes Williams’s motion.12 The Government contends that

Williams has exhausted his administrative remedies only with respect to the condition

that was listed in his administrative request- type 2 diabetes. The Government

acknowledges that Williams’ type 2 diabetes places him at a higher risk for a severe

COVID-19 outcome according to the CDC.13 The Government notes that Williams has

shown poor compliance during incarceration with his diabetes medication and

appointments. The Government also contends that Williams has failed to demonstrate

that the Section 3553(a) factors support his release.14 The Government urges this Court


4
  R. Doc. 545; 1834.
5
  R. Doc. 1834.
6
  R. Doc. 1834.
7
  See BOP Inmate Locator, https://www.bop.gov/inmateloc/.
8
  R. Doc. 1967-1, p. 2.
9
  R. Doc. 1967; 2001.
10
   R. Doc. 1967, p. 1.
11
   R. Doc. 2001, pp. 9-10.
12
   R. Doc. 1962.
13
   R. Doc. 1980, p. 13.
14
   R. Doc. 1980, p. 15-20.

                                                                                               2
       Case 3:15-cr-00083-SDD-EWD              Document 2007        02/05/21 Page 3 of 8




exercise its discretion and deny compassionate release, emphasizing the serious nature

of Williams’ crimes.

       Williams filed a Reply to the Government’s arguments.15 Williams disputes the

Government’s argument that the court cannot consider any condition other than his

diabetes, pointing out that the BOP’s response to his administrative request indicates

that a global review of all of his medical conditions was conducted prior to denying his

request.16 Williams further argues that the § 3553(a) factors should not override the

dangerousness of COVID-19 and asks the Court to consider his “exemplary

rehabilitative process in prison” and “spotless discipline record.”17

II.    LAW AND ANALYSIS

       A. Exhaustion

       The compassionate release statute states, in pertinent part:

           the court may not modify a term of imprisonment once it has been
           imposed except that ... the court, upon motion of the Director of
           the Bureau of Prisons, or upon motion of the defendant after the
           defendant has fully exhausted all administrative rights to appeal
           a failure of the Bureau of Prisons to bring a motion on the
           defendant's behalf or the lapse of 30 days from the receipt of such
           a request by the warden of the defendant's facility, whichever is
           earlier, may reduce the term of imprisonment (and may impose a
           term of probation or supervised release with or without conditions
           that does not exceed the unserved portion of the original term of
           imprisonment), after considering the factors set forth in section
           3553(a) to the extent that they are applicable, if it finds that ...
           extraordinary and compelling reasons warrant such a reduction.18


The statute therefore provides two routes whereby a defendant's motion can be brought



15
   R. Doc. 2001.
16
   R. Doc. 2001, pp. 3-4.
17
   R. Doc. 2001, p. 7.
18
   18 U.S.C. § 3582(c)(1)(A)(i) as amended by the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194
(2018).

                                                                                                   3
       Case 3:15-cr-00083-SDD-EWD          Document 2007       02/05/21 Page 4 of 8




properly before the court. Both routes begin with the defendant requesting that the Bureau

of Prisons “bring a motion on the defendant's behalf.”19

        The Government concedes that Williams has exhausted his claim with respect to

his type 2 diabetes, but argues that his other medical conditions are not exhausted

because they do not appear on his administrative request.20 Williams filed an

administrative request with the warden for compassionate release specifically listing type

2 diabetes. The denial of his request stated, “Although you have medical conditions, you

do not have a debilitating medical condition.”21 This response suggests that the BOP

considered all of Williams’ conditions prior to declining his request and did not limit their

inquiry to his type 2 diabetes. As discussed below, because the Court is exercising its

discretion and denying compassionate release based on the §3553(a) factors, we

pretermit a discussion of whether Williams’ administrative request and the BOP’s

response thereto was sufficient to exhaust Williams’ administrative remedies for medical

conditions other than type 2 diabetes.

        B. Extraordinary and Compelling Reasons

        28 U.S.C. § 994(t) provides: “The Commission, in promulgating general policy

statements regarding the sentencing modification provisions in section 3582(c)(1)(A) of

title 18, shall describe what should be considered extraordinary and compelling reasons

for sentence reduction, including the criteria to be applied and a list of specific examples.

        The Sentencing Guidelines policy statement appears at § 1B1.13 and provides

that the Court may grant release if “extraordinary and compelling circumstances” exist,



19
   Id.
20
   R. Doc. 1980, pp. 7-8.
21
   R. Doc. 1967-1, p. 3.

                                                                                                4
      Case 3:15-cr-00083-SDD-EWD           Document 2007      02/05/21 Page 5 of 8




“after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are

applicable,” and the Court determines that “the defendant is not a danger to the safety

of any other person or to the community, as provided in 18 U.S.C. § 3142(g).”

Additionally, in application note 1 to the policy statement, the Commission identifies the

“extraordinary and compelling reasons” that may justify compassionate release. The

note provides as follows:

       1. Extraordinary and Compelling Reasons.—Provided the defendant
          meets the requirements of subdivision (2) [regarding absence of
          danger to the community], extraordinary and compelling reasons
          exist under any of the circumstances set forth below:

       (A) Medical Condition of the Defendant.—

          (i) The defendant is suffering from a terminal illness (i.e., a serious
          and advanced illness with an end of life trajectory). A specific
          prognosis of life expectancy (i.e., a probability of death within a
          specific time period) is not required. Examples include metastatic
          solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
          organ disease, and advanced dementia.

          (ii) The defendant is—

          (I) suffering from a serious physical or medical condition,
          (II) suffering from a serious functional or cognitive impairment, or
          (III) experiencing deteriorating physical or mental health because of
          the aging process, that substantially diminishes the ability of the
          defendant to provide self-care within the environment of a
          correctional facility and from which he or she is not expected to
          recover.

       (B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii)
           is experiencing a serious deterioration in physical or mental health
           because of the aging process; and (iii) has served at least 10 years
           or 75 percent of his or her term of imprisonment, whichever is less.

       (C) Family Circumstances.—

          (i) The death or incapacitation of the caregiver of the defendant’s
          minor child or minor children.
          (ii) The incapacitation of the defendant’s spouse or registered partner


                                                                                               5
       Case 3:15-cr-00083-SDD-EWD             Document 2007        02/05/21 Page 6 of 8




           when the defendant would be the only available caregiver for the
           spouse or registered partner.

       (D) Other Reasons.—As determined by the Director of the Bureau of
           Prisons, there exists in the defendant’s case an extraordinary and
           compelling reason other than, or in combination with, the reasons
           described in subdivisions (A) through (C).

Generally, the defendant has the burden to show circumstances meeting the test for

compassionate release.22

       The Court acknowledges that, if an inmate has a chronic medical condition that

has been identified by the Centers for Disease Control and Prevention (“CDC”) as

elevating the inmate’s risk of becoming seriously ill from COVID-19, that condition may

satisfy the standard of “extraordinary and compelling reasons” where such a condition

is found to “substantially diminish[] the ability of the defendant to provide self-care within

the environment of a correctional facility,” even if that condition would not have

constituted an “extraordinary and compelling reason” absent the risk of COVID-19.23

However, the Court finds that Williams has failed to present evidence of extraordinary

and compelling reasons to justify his requested relief. Williams has presented evidence

that he has type 2 diabetes and obesity, which have been identified by the CDC as

elevating the risk of serious illness for COVID-19,24 but there is no evidence that these

conditions have diminished Williams’ ability to provide self-care within the facility.

Indeed, “[t]he Court cannot release every prisoner at risk of contracting COVID-19

because the Court would then be obligated to release every prisoner.”25

       The Fifth Circuit in United States v. Chambliss held, “compassionate release is


22
   United States v. Heromin, 2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019).
23
   See U.S.S.G. § 1B1.13, comment. (n.1(A)(ii)(I)).
24
   https://www.cdc.gov/media/releases/2020/p0625-update-expands-covid-19.html; R Doc. 1983 (sealed).
25
   United States v. Wright, 2020 WL 1976828, *5 (W.D. La. Apr. 24, 2020).

                                                                                                   6
          Case 3:15-cr-00083-SDD-EWD               Document 2007      02/05/21 Page 7 of 8




discretionary, not mandatory, and could be refused after weighing the sentencing factors

of 18 U.S.C. § 3553(a).”26 Chambliss makes clear that it must also consider the § 3553(a)

factors (to the extent applicable), and these weigh against compassionate release. Even

if Williams could prove that his medical condition(s) qualified as “extraordinary and

compelling,” the Court will exercise its discretion and deny compassionate release.

          During his sentencing, the Court reflecting upon the seriousness of Williams’

crimes, noting that he was the head of an organization that distributed an “astounding”

quantity of drugs. Williams used his talents to violently harm the community, threatened

to kill people, and asked others to kill people. The Court sentenced Williams at the high

end of the guideline range due to the violent nature of his behavior.27 The sentence

imposed should reflect the seriousness of the offense, afford adequate deterrence, and

protect the public from further crimes of the defendant; this is the reason why this Court

imposed the sentence it did, and the Court believes that granting Williams compassionate

relief would undermine those goals.




26
     United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
27
     R. Doc. 1834.

                                                                                             7
       Case 3:15-cr-00083-SDD-EWD        Document 2007      02/05/21 Page 8 of 8




III.   CONCLUSION

       Williams failed to present sufficient evidence to establish that there is an

extraordinary and compelling reason for reducing his sentence, as he failed to satisfy any

of the criteria in § 1B1.13. Finally, even if Williams had shown an extraordinary and

compelling reason, the Court would exercise its discretion to decline the motion.

Accordingly,

       IT IS HEREBY ORDERED that the Motion for Compassionate Release (Rec. Doc.

1967), filed by Defendant, Kelly D. Williams, is DENIED.

       Signed in Baton Rouge, Louisiana on February 5, 2021.




                                         S
                                     CHIEF JUDGE SHELLY D. DICK
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA




                                                                                        8
